ORDER
PER CURIAM.
Defendant appeals his judgment' of conviction for delivery of a controlled substance (cocaine base), in violation of § 195.211, RSMo 1991. He also appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We find no error of law appears and the findings of fact of the trial court are not clearly erroneous. Rule 84.16(b). Further, we find no jurisprudential purpose would be served by a written opinion and affirm by written summary order. Rule 30.25(b).